Citation Nr: 1714600	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-17 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran completed an honorable career in the United States Air Force, serving on active duty from November 1968 to May 1989.  He died in June 2007.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded this case in January 2015 and April 2016. 


FINDINGS OF FACT

1.  The Veteran served as a jet engine mechanic during active service, which is a military occupational specialty that has a high probability of asbestos exposure. 

2.  The Veteran died of metastatic bladder cancer.

3.  The Veteran's bladder cancer is linked to his in-service asbestos exposure. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death on the basis that the metastatic bladder cancer from which he died was linked to his exposure to asbestos from duties as a jet engine mechanic during active service.  See April 2017 Appellant's Brief; May 2015 VA Form 21-4138.  For the following reasons, the Board finds that service connection is established. 

When a veteran dies of a service-connected disability, the Secretary of VA shall pay disability and indemnity compensation (DIC) benefits for the cause of death to the Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of death, the evidence must show that a service-connected disability was either the principal cause of death or a contributory cause.  38 C.F.R. § 3.312(a).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially to the cause of death.  Id.

Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection has already been granted was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).   Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. 

Service connection will generally be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, the Certificate of Death reflects that the immediate cause of the Veteran's death was metastatic bladder cancer, for which service connection was not established during his lifetime. 

The Veteran's service personnel records show that he served as a jet engine mechanic throughout his career.  VA has determined that this military occupational specialty (MOS) entails probable asbestos exposure.  VBA Manual, M21-1, IV.ii.1.I.3.c. 

The appellant submitted signed statements dated in February 2015 and March 2015 from three different physicians who treated the Veteran, including an oncologist, finding that it was at least as likely as not that his exposure to asbestos as an aircraft mechanic caused or contributed to his bladder cancer. 

There is no evidence indicating that the Veteran's cancer may have been caused by other factors unrelated to active service.  

Accordingly, as the evidence is at least in equipoise, service connection for the cause of the Veteran's death from metastatic bladder cancer is granted.  See 38 U.S.C.A. §§ 1110, 1131, 1310, 5107; 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312; Holton, 557 F.3d at 1366; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


